Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1 and 3-13 are pending. 
The amendment filed 112/22/2021 which amends claims 1, 3-11 and 13 has been entered. The pending claims 1 and 3-13 are under examination. 
	 			
		             Foreign priority           
Applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on EPO Applications: 17203341.7 filed 11/23/2017 is acknowledged. Also, this application is a 371 of PCT/EP2018/082238 filed 11/22/2018. 
         
                                      Withdrawn of rejections and objections 
The objection to claims 2-11 and 13 is withdrawn in light of the amendment of claims 2-11 and 13.
The objection to the specification  is withdrawn in light of the amendment of the specification thereof. 
The 112(d) rejection of claim 5 is withdrawn in light of the amendment of claim 5.
The 112(b) rejection of claims 3, 5, 7, 10-11 and 13 is withdrawn in light of the amendment of claims 3, 5, 10-11 and 13.
The 103 rejection of claims 1-13 by US20030064074 and US20140193463 is withdrawn in light of the amendment of claim 1 which change the temperature  for gelatin hydrolysis , and light of cancelation of claim 2.

The amendment necessitates the following new ground of the rejection.
 
           Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

              Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being obvious over US20030064074 (‘074), Petsch et al. (J. Biotechnol. (2000) 76, 97-119) (newly cited) and US 20140193463 (‘463).
‘074 teaches a process of preparing a hydrolyzed gelatin  (i.e. gelatin hydrolysate) by heat hydrolysis of gelatin which has been dissolved in solution ([0285], lines 1-5; and [0288], lines 1-4, ‘074) to  produce gelatin hydrolysate (claim 1) ( [0286], line 7; and Example 10, [0293], last 5 lines, ‘074), wherein the heat hydrolysis is performed at temperature 120 [Symbol font/0xB0]C at pH 2 (step(a), claim 1, claims 4-5) for 1-5 hours (claim 7) or up to 3 hours ([0288], lines 1-5; and [0293], lines 1-4, ‘074) which reads on “…for a time period of at least 15 minutes” (step(a), claim 1). The 2.5 hours reads on “30 minutes or more” (claim 6). Also, ‘074 teaches heat hydrolysis was performed at temperature range 100 [Symbol font/0xB0]C to 150 [Symbol font/0xB0]C depending on the experiment at pH 2-7 (see [0286], ‘074).
	‘074 teaches the use of gelatin in vaccine formulation ([0027], ‘074), and teaches the vaccine formulations comprises the hydrolyzed gelation (i.e. gelatin hydrolysate) (see [0006], lines 9 and 13; and [0245], lines 1-2, ‘074), and that the hydrolyzed gelatin is used as a component of vaccine ([0245], lines 1-2 and 12, ‘074) and used as a stabilizer in current vaccine formulations ([0230], lines 1-2; and [0245], lines 1-2, ‘074). 
Further, ‘047 teaches the vaccine composition comprising the hydrolyzed gelation (ref claims 1 and  8 of ‘047) has an endotoxin level of below 1.000 EU/mg or 0.050 EU/mg (claims 11, claim 13, element (b)) ([0032], lines 1-5; and ref claims 43, 45 of ‘047), is virtually free from endotoxins ([0106], ‘074) or has reduced  level of the endotoxins (claim 1) and other contaminants (see [0108], lines 6-8, ‘074) so as to address the concerns as the vaccine is virtually free from endotoxin ([0106], lines 1-3, ‘074).   
b), claim 1) nor the limitation “…at   a temperature of 70 - 98 [Symbol font/0xB0]C” (amended claim 1).
However, ‘074 has taught that the gelatin hydrolysate has substantially lower endotoxin level (see Example 8, ‘074) so as to obtain desired fraction of the hydrolyzed gelation product. This together with the gelatin hydrolysate as the component of the vaccine formulation taught by‘074 would have suggested  that the gelatin hyrolysate must be recovered/purified prior to its use in the vaccine formulation.  
Though ‘074 does not directly mention heat inactivation of unwanted endotoxin, ’074 has disclosed the method of producing gelatin hydrolysate possessing significantly reduced level of the endotoxin ([0108], ‘074) with 2-3 orders of magnitude as compared to those of commercially available gelatin ([0232], and Example 8, ‘074). At Example 9, ‘074 teaches that said method comprises subjecting gelatin to thermal/heat hydrolysis at temperature 120 [Symbol font/0xB0]C at acidic pH 2-3 (see [0286]-[0288] of Example 9, ‘074). Thus, the teachings of ‘074 as a whole have suggested reducing the endotoxin (LPS) by high temperature at low pH. Moreover, it has been known in that art (‘463) that low molecular weight gelatin hydrolysate (e.g., 1 to 2.5 KDa) can be readily recovered/separated by using ultrafiltration (see [0029], ‘463) as applied to step(b), claim 1. Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to recover/purify the hydrolyzed gelatin (i.e. gelatin hydrolysate) from the preparation mixtures produced from the heat hydrolysis of gelatin  (‘074) as discussed above using the ultrafiltration (‘463), in order to prepare the vaccine formulation in which the gelatin hydrolysate as the “stabilizer” for the formulated vaccine with  reduced unwanted endotoxin level (see above) with reasonable expectation of success. 
Regarding the limitation “…at a temperature of 70 - 98 [Symbol font/0xB0]C” (amended claim 1) and “92-98 [Symbol font/0xB0]C” (claim 3), ‘074 has taught heat hydrolysis was performed at temperature range 100 [Symbol font/0xB0]C to 150 [Symbol font/0xB0]C depending on the experiment at pH 2-7 (see [0286], ‘074); and has disclosed that the prepared gelatin hydrolysate has a reduced levels of endotoxins and other contaminates such that the prepared hydrolyzed gelatin is safer to use than gelatin manufacture by current methods other than ‘074 invention (see [0108], ‘074). 
MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (MPEP 2144.05 (I)), and states that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the prior art range “100-150 [Symbol font/0xB0]C” overlap with instant range  merely close to instant range “70-98 [Symbol font/0xB0]C” (claim 1) and instant range “92-98 [Symbol font/0xB0]C” (claim 3), per the MPEP statements, a 
This is further supported by the Petsch’s suggestion that it has been known that decomposition of endotoxin occurs at about 100[Symbol font/0xB0]C at pH 3.5-4.5 (p.106, left col., lines 15-17, Petsch). By narrowing down to said “about 100 [Symbol font/0xB0]C” for inactivating unwanted endotoxin, one skilled in the art would have known how to choose and determine appropriate temperature including 98 [Symbol font/0xB0]C  for the heat hydrolysis of gelatin at pH 3.5 or pH 2 (‘074) in order to obtain the gelatin preparation with the lowest possible of endotoxin level measured as EU/mg (see above discussion) thereby obtaining the safer gelatin hydrolysate useful as used as a stabilizer in current vaccine formulations (‘074) with reasonable expectation of success.   

The obviousness of claims 8-10 and 12-13 are set forth in the following.
The produced the hydrolyzed gelatin of ‘074 does not require enzymatic treatment, as applied to claim 8. 
	Regarding claim 9, commercially available gelatin with molecular weigh 70 KDa (see Table 4, ‘074) such as Sigma gelatin of 140  KDa (see Table 5) which reads on “more than 75 KDa” in claim 9 has been used for preparing the hydrolyzed gelation product (i.e. gelatin hydrolysate) ([0285]-[0288], ‘074).
	 Regarding claim 10 and claim 13, element (a) with respect to “molecular weight”  (it is noted herein that the element (b) of claim 13 which is drawn to an endotoxin level has taught by ‘074, see above corresponding discussion), ‘074 has disclosed the results (Figure 10B) of the heat hydrolysis of the commercially available gelatin at 120 [Symbol font/0xB0]C at pH 3 (see also [0042], ‘074). Figure 10B shows hydrolysis at pH3 for 1.5 hours results in a gel bands encompassing an apparent band having molecular weight (MW) between 34 KDa and 13 KDa  (here, it is noted that  “MW standard” with “MW number”  from Figure 13 has been taken as the reference to determine sizes of each gel bands shown in Figure 10B, since Figure 10B per se does not set forth the MW numbers thereof).
It has been known in the art to use the ultrafiltration for isolation/purification of gelatin hyrolysate ([0029], ‘463); and that, suitable size (KDa) of the hydrolyzed  gelatin feasible for the “vaccine formulation” ([0245], lines 1-2,’074) e.g., 60 KDa or less (see [0238], lines 3-4, ‘074) can be readily removed/purified. 
Furthermore, ‘074 has taught the “vaccine formulation” comprising the gelatin ([0027], lines 1-2, and [[0028], lines 1-2, ‘074) which has the molecular weight of about 0 to 25 KDa or 10 to 30 KDa (claim 10). Thus, it would have been obvious for one skilled in the art to recover/isolate, via the ultrafiltration ([0029] of ‘463), the hydrolyzed gelatin with the appropriate size such as 10 KDa and would have used recovered/isolated hydrolyzed gelatin to 
	Since claim 12 as written is drawn to the product “gelatin hydrolysate” produced by the process of claim 1, and since ‘074 has taught the product “gelatin hydrolysate” produced by the process of the heat hydrolysis of acid treated gelatin, claim 12 is rejected.  
	Therefore, the combination of the references’ teachings render the claims prima facie obvious. 

	The applicant’s response to the 103 rejection
	The response filed 11/22/2021 asserts that ‘074 process as shown in Example 9 is for hydrolysis of gelatin and ‘074 does not recognize the effect of reducing LPS endotoxin by a high temperature and low pH (p.6, 5th para, the response).
 Applicant’s argument has been fully considered but they are not persuasive. In response to applicant’s argument that ‘074 does not recognize the effect of reducing LPS endotoxin by a high temperature and low pH, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). There is no requirement that the art discloses the same purpose as that identified by applicant. Although ‘074 does not directly mention heat inactivation of unwanted endotoxin, ’074 has disclosed the method of producing gelatin hydrolysate possessing significantly reduced level of the “endotoxin” ([0108], ‘074) wherein said reduced level is 2-3 orders of magnitude compared to those of commercially available gelatin ([0232], and Example 8, ‘074). Next, at Example 9, ‘074 teaches preparing gelatin by thermal or heat hydrolysis at temperature such as 120 [Symbol font/0xB0]C at acidic pH 2-3 (see [0286]-[0288] of Example 9, ‘074). Thus, the teachings of ‘074 as a whole have suggested reducing the endotoxin (LPS) by high temperature at low pH. 
 	In addition, ‘074 has provided the working example for the prepared gelatin having reducing endotoxin level as shown by Example 8 of ‘074. The Example 8 of ‘074 indicates that the prepared gelatin made by the process of Example 9 (see above discussion) has endotoxin  level of <0.005 EU/mg as compared to that of commercially available gelatin 1 -1.5 EU/mg (see [0281] and Table 3 of Example 8 of ‘074, while the Example 9 process employs the gelatin “thermal hydrolysis” condition of 100-150 [Symbol font/0xB0]C or 120 [Symbol font/0xB0]C at pH 2 or 3. Thus, ‘074 has taught using high temperature and low pH to reduce the endotoxin level. 

th para, the response). The response asserts that the “100-150 [Symbol font/0xB0]C”  is deliberately at or above the boiling point of water at high  pressure, and further asserts that neither ‘074 and nor ‘463 teaches or suggests a method of preparing gelatin with reduced endotoxin level and that the link between low pH and high pH incubation and reduction of endotoxin  (e.g., LPS) has not previously made in the rejection (p.7, 3rd para, the response). Thus, the response infers that one skilled in the art would have no motivation (incentive) to reduce the temperature to instant temperature range (“70-98 [Symbol font/0xB0]C) with reasonable expectation of success. 	

The applicant’s arguments are found not persuasive. This is because ‘074 has taught preparing the a hydrolyzed gelatin with the temperature “100-150 [Symbol font/0xB0]C”  at pH 2 or 3 for reducing endotoxin level (see above discussion) and that such the prepared gelatin is useful and safer in making vaccine formulation as compared to commercially made gelatin product. Said safer is due to significantly reduced  endotoxin level that is below 0.050 EU/mg ([0032], lines 1-5; and ref claims 43, 45 of ‘047) which is virtually free from endotoxins ([0106], ‘074). Thus, the temperature “100-150 [Symbol font/0xB0]C” at pH 2 or 3 taught by ‘074 has nothing dealing with “at or above the boiling point of water at high pressure” as argued by applicant but rather said temperature is designed for reducing the endotoxin level which is suitable for making the safe vaccine formulation as taught by ‘074.  It is noted herein that there is no need for combining reference ‘463 to obtain the gelatin hydrolysate with reduced level of endotoxin. But rather, ‘463 provides the teaching and motivation of recovering the gelatin hydrolysate set forth in item b of claim 1 (see the rejection). In addition the cited new reference Petsch provides the teaching and rationale of using the temperature about 100 [Symbol font/0xB0]C at low pH such as 3.5 to reduce the endotoxin; i.e., Petsch has suggested at thermal condition about 100[Symbol font/0xB0]C at pH 3.5-4.5 the unwanted endotoxin is degraded. This would have provided a useful guidance for one skilled in the art to adjust/determine the temperature 100-150 [Symbol font/0xB0]C” at pH 2 or 3 (taught by ‘074) for prepare desired gelatin product with reduced level of the endotoxin to minimum so as to make the vaccine formulations (‘074) with said gelatin product. One skilled in the art would have done so with reasonable expectation of success.   



 Based on the above discussed MPEP statements (MPEP 2144.05 (I) and  MPEP2144.5, (II)-A) and further in view of Petsch, one skilled in art would have tested and determined the temperature below 100  [Symbol font/0xB0]C such as 98[Symbol font/0xB0]C  at pH 2 or 3 suggested by ‘074 to eliminate or reduce the unwanted endotoxin level in the gelation preparation (‘074) with reasonable expectation of 
 
Further, the response asserts that even better product is obtained by performing the method with 70-98 [Symbol font/0xB0]C at high pressure which condition will cause  LPS degradation; the degraded product has unknown effect and is undesirable for gelatin in medical use (p.7, 4th para, the response).
The applicant’s arguments are found not persuasive because ‘463 has taught using ultrafiltration to isolate and recover the prepared gelatin hydrolysate  and because ‘074 has taught how to analyze the endotoxin level.  Thus, there is no unknown and undesirable effect on the gelation preparation (‘074) in making vaccine formation unless applicant provides factual evidence showing so. 

Furthermore, the response argues that the claimed method has several unexpected advantages (unexpected results) over the prior art by performing the method as claimed (P.7, last para to p.8, 1st para, the response). Thus, the response requests withdrawal of the rejection. 

 The applicant’s arguments are found not persuasive. MPEP 2145 states “[A] showing of unexpected results must be based on evidence, not argument or speculation”, and MPEP 716.02(a)(I) states that “[A]pplicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage”. 
In this case, ‘074 has disclosed a method of preparing gelatin hydrolysate with significant reduced level of endotoxin which is the subject matter of applicant’s claimed method. The prepared gelatin is safer as use in vaccine formulation as compared to the commercially available gelatin product. The combined reference teachings has rendered the temperature 70-98[Symbol font/0xB0]C  in at pH 3.5 or less in amended claim 1 prima facie obvious (see above discussion)   
Applicant has not shown that the applicant’s results are greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage per the MPEP statement. Applicant has not provided the experimental data or factual indicia for a comparison between the prior art gelatin hydrolysate product and the claimed gelatin hydrolysate produced by the claimed method with regard to the applicant asserted “several unexpected advantage”. Thus, the 103 rejection will not be overcome by the applicants asserted “unexpected advantages/results”. The 103rejection is therefore proper and maintained.  

                     Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel  W. Liu/
Examiner, Art Unit 1656
February 23, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600